NUMBER 13-08-00430-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE MATAGORDA COUNTY



On Petition for Writ of Mandamus. 



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Per Curiam Memorandum Opinion (1)


	Relator, Matagorda County, filed a petition for writ of mandamus in the above cause
arguing that the trial court abused its discretion in failing to transfer the underlying cause
to Matagorda County under a mandatory venue provision of the Texas Civil Practice and
Remedies Code.  This Court requested a response from the real parties in interest, Antonio
Martinez, Sr., individually and as the representative of the Estate of Luciano Martinez,
deceased, Mary Trevino as next friend of Antonio Martinez, Jr., and Mariah Martinez,
minors, William Melvin Thompson, Kathryn Buckner, and the Burke Foundation.
	The Court has now received and reviewed the responses filed by the real parties
in interest.  Real parties in interest, the Burke Foundation and Kathryn Buckner, filed a joint
response opposing the relief sought in the petition for writ of mandamus.  Real party in
interest, William Thompson, has "no position" on the issues raised in the petition for writ
of mandamus.  Real parties in interest, Antonio Martinez, Sr., individually and as the
representative of the Estate of Luciano Martinez, deceased, and Mary Trevino as next
friend of Antonio Martinez, Jr., and Mariah Martinez, minors, "find that the relator's petition
for a writ of mandamus is a complete and correct statement of the law and the facts and
is in agreement with the petition and consents to the relief requested."  Intervenor, Michelle
Fuentes, took a similar position in her response to the petition. 	
	The Court, having examined and fully considered the petition for writ of mandamus
and responses thereto, is of the opinion that relator has not shown itself entitled to the
relief sought.  See, e.g., In re County of Galveston, 211 S.W.3d 879, 882 (Tex.
App.-Houston [14th Dist.] 2006, orig. proceeding).  Accordingly, we DENY the petition for
writ of mandamus.  See Tex. R. App. P. 52.8(a). 
								PER CURIAM

Memorandum Opinion delivered and 
filed this 4th day of August, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).